1
                                UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4
      MARVIN D. RICHARD,                              Case No. 2:18-cv-00181-KJD-NJK
5
           Petitioner,
6                                                     ORDER GRANTING IN PART AND
               v.                                     DENYING IN PART MOTION TO
7                                                     DISMISS (ECF NO. 52),
                                                      AND DENYING MOTION FOR
8     JERRY HOWELL, et al.,                           EVIDENTIARY HEARING (ECF NO. 57)
9          Respondents.
10

11

12   Introduction
13            In this habeas corpus action, brought by Nevada prisoner Marvin D. Richard, the
14   respondents have filed a motion to dismiss. The Court will grant that motion in part and
15   deny it in part, and will deny Richard’s motion for an evidentiary hearing, as is explained
16   below.
17   Background
18            On October 13, 2010, Richard was convicted, after a jury trial, in Nevada’s Eighth
19   Judicial District Court, in Clark County, of second-degree murder with use of a deadly
20   weapon, and he was sentenced to 10 to 25 years in prison for the murder and an
21   additional and consecutive 3 to 8 years for the use of a deadly weapon. See Judgment
22   of Conviction, Exh. 2 (ECF No. 9-2). The conviction was the result of Richard’s killing,
23   by stabbing, of his long-time live-in girlfriend, Loreal Goodwin.
24            Richard appealed. See Fast Track Statement, Exh. 3 (ECF No. 9-3). The Nevada
25   Supreme Court affirmed the judgment of conviction on June 8, 2011. See Order of
26   Affirmance, Exh. 6 (ECF No. 9-6). The remittitur was issued on July 5, 2011. See
27   Remittitur, Exh. 7 (ECF No. 9-7).
28
                                                  1
1           Richard filed a pro se state habeas petition on February 21, 2012. See Petition

2    for Writ of Habeas Corpus, Exh. 8 (ECF No. 9-8). Counsel was appointed for Richard,

3    and, with counsel, Richard filed a supplemental petition. See Supplemental Petition for

4    Post-Conviction Writ of Habeas Corpus, Exh. 11 (ECF Nos. 9-11, 10-1, 10-2); Amended

5    Supplemental Petition for Post-Conviction Writ of Habeas Corpus, Exh. 13 (ECF No. 10-

6    4). The state district court held an evidentiary hearing on August 28, 2014. See

7    Transcript of Evidentiary Hearing, Exh. 161 (ECF No. 40-1). After the evidentiary

8    hearing, the court appointed an expert on battered-spouse syndrome to evaluate

9    Richard. See Order Appointing Dr. Shera Bradley, Ph.D., as Court Appointed

10   Psychologist, Exh. 17 (ECF No. 11-2). The court ordered supplemental briefing, and

11   Richard filed a second supplemental petition. See Second Supplemental Petition for

12   Writ of Habeas Corpus, Exh. 18 (ECF No. 11-3). Then, after entertaining oral argument

13   (see Transcript of Proceedings, January 20, 2016, Exh. 180 (ECF No. 40-20)), the state

14   district court denied Richard’s petition in a written order filed on August 17, 2016. See

15   Findings of Fact, Conclusions of Law and Order, Exh. 22 (ECF No. 11-7). Richard

16   appealed. See Appellant’s Opening Brief, Exh. 24 (ECF No. 11-9). The Nevada Court of

17   Appeals affirmed the denial of Richard’s petition on August 16, 2017. See Order of

18   Affirmance, Exh. 28 (ECF No. 11-13). The remittitur was issued on September 11,

19   2017. See Remittitur, Exh. 29 (ECF No. 11-14).

20          This Court received a pro se petition for writ of habeas corpus from Richard,

21   initiating this action, on January 31, 2018; the petition states that it was mailed on

22   January 29, 2018. See Petition for Writ of Habeas Corpus, p. 1 (ECF No. 1-1, p. 2). The

23   Court granted Richard’s motion for appointment of counsel, and appointed counsel to

24   represent him. See Order entered February 9, 2018 (ECF No. 4). With counsel, Richard

25   filed a first amended petition on March 23, 2018 (ECF No. 8), a second amended

26   petition on October 4, 2018 (ECF No. 18), and a third amended petition, his operative

27   petition, on April 22, 2019 (ECF No. 50).

28
                                                   2
1           In his third amended petition, Richard asserts the following grounds for habeas

2    corpus relief:

3           1A.      Richard’s federal constitutional rights were violated as a result of
            ineffective assistance of his trial counsel, on account of his trial counsel’s
4           failure “to call lay witnesses in support of the theory of self-defense.”
5           1B. Richard’s federal constitutional rights were violated as a result of
            ineffective assistance of his trial counsel, on account of his trial counsel’s
6           failure “to present expert evidence regarding psychological issues
            involving intimate partner violence.”
7
            1C. Richard’s federal constitutional rights were violated as a result of
8           ineffective assistance of his trial counsel, because “trial counsel tricked
            Mr. Richard into testifying in his defense.”
9
            1D. Richard’s federal constitutional rights were violated as a result of
10          ineffective assistance of his trial counsel, because “counsel didn’t ask
            Mr. Richard about Ms. Goodwin’s aggressive nature.”
11
            1E. Richard’s federal constitutional rights were violated as a result of
12          ineffective assistance of his trial counsel, because “counsel failed to follow
            up on juror tampering.”
13
            1F.     Richard’s federal constitutional rights were violated as a result of
14          ineffective assistance of his trial counsel, on account of his trial counsel’s
            failure “to litigate the issue whether the police acted in bad faith when they
15          failed to test Mr. Richard’s blood.”
16          2.     Richard’s federal constitutional rights were violated as a result of
            ineffective assistance of his trial counsel, because of trial counsel’s failure
17          to present certain evidence in mitigation at Richard’s sentencing.
18          3.    Richard’s federal constitutional rights were violated because, when
            he decided to testify at trial, Richard “did not knowingly and voluntarily
19          waive his right against self-incrimination.”
20          4.      Richard’s federal constitutional rights were violated because “[t]he
            jury’s verdict was contaminated by juror misconduct and tampering.”
21
            5.     Richard’s federal constitutional rights were violated because “[t]he
22          State failed to preserve material evidence by not testing Mr. Richard’s
            blood, it made that decision in bad faith, and the relevant detective lied
23          about that under oath.”
24          6.     Richard’s federal constitutional rights were violated because “[t]he
            State failed to timely turn over relevant discovery to defense counsel.”
25

26   Third Amended Petition (ECF No. 51), pp. 11–35.
27          On May 22, 2019, Respondents filed their motion to dismiss (ECF No. 52),
28   arguing that Grounds 1C, 1D and 3 of Richard’s third amended petition are barred by
                                                   3
1    the statute of limitations, and that Grounds 1B,1C, 1D, 1E, 1F, 3, 4 and 5 are, in part or
2    in their entirety, unexhausted in state court. Richard filed an opposition to the motion
3    to dismiss on September 20, 2019 (ECF No. 55). Respondents filed a reply on
4    October 14, 2019 (ECF No. 59).
5           On September 20, 2019, with his opposition to the motion to dismiss, Richard
6    filed a motion for evidentiary hearing (ECF No. 57). Respondents filed an opposition to
7    that motion on October 3, 2019 (ECF No. 58), and Richard replied on October 22, 2019
8    (ECF No. 60).
9    Discussion

10          Statute of Limitations

11   Respondents argue in their motion to dismiss that Grounds 1C, 1D and 3 of Richard’s

12   third amended petition are barred by the statute of limitations. See Motion to Dismiss

13   (ECF No. 52), pp. 7–10.

14          The Antiterrorism and Effective Death Penalty Act (AEDPA), enacted in 1996,

15   established a one-year statute of limitations for federal habeas petitions filed by

16   prisoners challenging state convictions; the statue provides:

17                  (1) A 1-year period of limitation shall apply to an application for a
            writ of habeas corpus by a person in custody pursuant to the judgment of
18          a State court. The limitation period shall run from the latest of --
19                        (A) the date on which the judgment became final by
                   the conclusion of direct review or the expiration of the time
20                 for seeking such review;
21                        (B) the date on which the impediment to filing an
                   application created by State action in violation of the
22                 Constitution or laws of the United States is removed, if the
                   applicant was prevented from filing by such State action;
23
                          (C) the date on which the constitutional right asserted
24                 was initially recognized by the Supreme Court, if the right
                   has been newly recognized by the Supreme Court and made
25                 retroactively applicable to cases on collateral review; or
26                        (D) the date on which the factual predicate of the
                   claim or claims presented could have been discovered
27                 through the exercise of due diligence.
28
                                                  4
1    28 U.S.C. 2244(d)(1).

2           The statute of limitations is tolled during the time that a properly filed application

3    for state post-conviction or other collateral review is pending in state court. See 28

4    U.S.C. § 2244(d)(2). The statute of limitations is also subject to equitable tolling; a

5    habeas petitioner is entitled to equitable tolling if the petitioner shows “‘(1) that he has

6    been pursuing his rights diligently, and (2) that some extraordinary circumstance stood

7    in his way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010)

8    (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)); Ramirez v. Yates, 571 F.3d

9    993, 997 (9th Cir. 2009).

10          Richard’s conviction became final, and the limitations period for his federal

11   habeas petition began to run, on September 6, 2011, 90 days after the Nevada

12   Supreme Court ruled on his direct appeal. The limitations period ran for 168 days,

13   from September 6, 2011, to February 21, 2012, when Richard initiated his state

14   habeas action. The limitations period was tolled, under 28 U.S.C. § 2244(d)(2), from

15   February 21, 2012, to September 11, 2017, when the remittitur was issued after the

16   Nevada Court of Appeals ruled on the appeal in Richard’s state habeas action. The

17   limitations period began to run again on September 12, 2017, and it expired 197 days

18   later, on March 28, 2018. Richard filed his original and first amended petitions before

19   the limitations period expired; he filed his second and third amended petitions after the

20   limitations period expired. This much is undisputed. See Motion to Dismiss (ECF No.

21   52), pp. 7–8; Opposition to Motion to Dismiss (ECF No. 55), p. 1; see also First

22   Amended Petition (ECF No. 8), p. 2.

23          Therefore, the question whether Grounds 1C, 1D and 3 of Richard’s third

24   amended petition were timely, under the statute of limitations, turns on whether those

25   claims relate back to the timely-filed original petition or first amended petition. In Mayle

26   v. Felix, 545 U.S. 644 (2005), the Supreme Court held that “[s]o long as the original and

27   amended petitions state claims that are tied to a common core of operative facts,

28   relation back will be in order,” but “[a]n amended habeas petition ... does not relate back
                                                   5
1    (and thereby escape AEDPA’s one-year time limit) when it asserts a new ground for

2    relief supported by facts that differ in both time and type from those the original pleading

3    set forth.” Mayle, 545 U.S. at 650, 664.

4           In Ground 1C, Richard claims that his federal constitutional rights were violated

5    as a result of ineffective assistance of counsel, because his trial counsel tricked him into

6    testifying at trial. See Third Amended Petition (ECF No. 51), pp. 25–26. He claims that

7    his trial counsel wanted him to testify, and he agreed to do so only if counsel called

8    other witnesses. See id. He claims that he testified, but his trial counsel broke their

9    agreement by not calling any other witnesses to testify. See id. Richard argues that

10   Ground 1C relates back to Grounds 4A and 4B of his first amended petition. See

11   Opposition to Motion to Dismiss (ECF No. 55), pp. 2–4. However, while Grounds 4A

12   and 4B of the first amended petition include allegations that Richard’s trial counsel failed

13   to call certain witnesses, there is no mention in those claims of Richard’s decision to

14   testify. See First Amended Petition (ECF No. 8), pp. 16–32. Grounds 4A and 4B of the

15   first amended petition do not share a common core of operative facts with Ground 1C

16   of the third amended petition. Richard also argues that Ground 1C relates back to

17   Ground 3 of the first amended petition. See Opposition to Motion to Dismiss (ECF No.

18   55), pp. 2–4. In Ground 3 of the first amended petition, Richard claims that the

19   prosecution presented out-of-court statements of the victim, violating his federal

20   constitutional rights. First Amended Petition (ECF No. 8), pp. 14–16. That claim,

21   however, included no mention of trial counsel’s failure to call witnesses, and it included

22   only a passing allegation that the admission of the out-of-court statements may have

23   affected Richard’s decision to testify. Id. at 16. Ground 3 of the first amended petition

24   does not share a common core of operative facts with Ground 1C of the third amended

25   petition. The Court, then, determines that Ground 1C does not relate back to Richard’s

26   timely filed original and first amended petitions, and is barred by the statute of

27   limitations. The Court will grant the motion to dismiss with respect to Ground 1C.

28
                                                  6
1           In Ground 1D, Richard claims that his federal constitutional rights were violated

2    as a result of ineffective assistance of his trial counsel, because his trial counsel did not,

3    in examining him, ask about the victim’s aggressive nature. See Third Amended Petition

4    (ECF No. 51), pp. 26–27. Richard argues that Ground 1D relates back to Ground 4B of

5    his first amended petition. See Opposition to Motion to Dismiss (ECF No. 55), p. 4.

6    Ground 4B, though, does not involve Richard’s testimony, or his trial counsel’s

7    questioning of him. See First Amended Petition (ECF No. 8), pp. 29–32. Ground 4B of

8    the first amended petition and Ground 1D of the third amended petition do not share a

9    common core of operative fact. Ground 1D does not relate back to Richard’s timely filed

10   original and first amended petitions and is barred by the statute of limitations. The Court

11   will grant the motion to dismiss with respect to Ground 1D.

12          In Ground 3, Richard claims that his federal constitutional rights were violated

13   because, when he decided to testify, he did not knowingly and voluntarily waive his right

14   against self-incrimination. See Third Amended Petition (ECF No. 51), p. 32. This claim

15   is based on the same allegation as Ground 1C: that Richard’s trial counsel misled him

16   to believe that if he testified counsel would call other witnesses. See id. Richard argues

17   that Ground 3, like Ground 1C, relates back to Grounds 3, 4A and 4B of his first

18   amended petition. See Opposition to Motion to Dismiss (ECF No. 55), pp. 4–5. The

19   Court, however, finds that Grounds 3, 4A and 4B of Richard’s first amended petition

20   do not share a common core of operative facts with either Ground 1C or Ground 3.

21   Ground 3 does not relate back to the timely-filed original and first amended petitions

22   and is barred by the statute of limitations, and the Court will therefore grant the motion

23   to dismiss with respect to Ground 3.

24          Exhaustion and Procedural Default

25          Respondents argue in their motion to dismiss that Grounds 1B, 1C, 1D, 1E, 1F,

26   3, 4 and 5 of Richard’s third amended petition are, in part or entirely, unexhausted in

27   state court. See Motion to Dismiss (ECF No. 52), pp. 10–14.

28
                                                   7
1           A federal court may not grant habeas corpus relief on a claim not exhausted in

2    state court. 28 U.S.C. § 2254(b). The exhaustion requirement is based on the policy of

3    federal-state comity, and is intended to allow state courts the initial opportunity to

4    correct constitutional deprivations. See Picard v. Conner, 404 U.S. 270, 275 (1971). To

5    exhaust a claim, a petitioner must fairly present the claim to the highest available state

6    court and must give that court the opportunity to address and resolve it. See Duncan v.

7    Henry, 513 U.S. 364, 365 (1995) (per curiam); Keeney v. Tamayo-Reyes, 504 U.S. 1,

8    10 (1992). A claim is fairly presented to the state court if, before that court, the petitioner

9    describes the operative facts and legal theory upon which the claim is based. See

10   Anderson v. Harless, 459 U.S. 4, 6 (1982) (per curiam); Picard, 404 U.S. at 275;

11   Batchelor v. Cupp, 693 F.2d 859, 862 (9th Cir. 1982).

12                 Ground 1B

13          Ground 1B has been exhausted in state court. Ground 1B is Richard’s claim that

14   his federal constitutional rights were violated as a result of ineffective assistance of

15   counsel, on account of his trial counsel’s failure “to present expert evidence regarding

16   psychological issues involving intimate partner violence.” Third Amended Petition (ECF

17   No. 51), pp. 19–25. Richard asserted a similar claim in state court. See Supplemental

18   Petition for Post-Conviction Writ of Habeas Corpus, Exh. 11 (ECF Nos. 9-11, 10-1, 10-

19   2); Amended Supplemental Petition for Post-Conviction Writ of Habeas Corpus, Exh. 13

20   (ECF No. 10-4); Transcript of Evidentiary Hearing, Exh. 161 (ECF No. 40-1); Second

21   Supplemental Petition for Writ of Habeas Corpus, Exh. 18 (ECF No. 11-3); Transcript of

22   Proceedings, January 20, 2016, Exh. 180 (ECF No. 40-20); Findings of Fact,

23   Conclusions of Law and Order, Exh. 22 (ECF No. 11-7); Appellant’s Opening Brief, Exh.

24   24 (ECF No. 11-9). A claim is unexhausted if, in federal court, it is fundamentally altered

25   such as to place it in a significantly different and stronger evidentiary posture than when

26   the state court considered it. See Dickens v. Ryan, 740 F.3d 1302, 1318–19 (9th Cir.

27   2014) (en banc). While Richard has changed the emphasis of this claim somewhat, and

28   supports it with new argument and evidence, the Court finds that Richard has not
                                                   8
1    changed the claim so as to render it significantly different and stronger. The Court

2    determines that Ground 1B is exhausted in state court. The Court will, therefore, deny

3    the motion to dismiss with respect to Ground 1B.

4                  Ground 5

5           In Ground 5, Richard claims that his federal constitutional rights were violated

6    because “[t]he State failed to preserve material evidence by not testing Mr. Richard’s

7    blood, it made that decision in bad faith, and the relevant detective lied about that under

8    oath.” Third Amended Petition (ECF No. 51), pp. 33–34. Respondents argue that the

9    portion of this claim asserting that the detective lied under oath is unexhausted in state

10   court. See Motion to Dismiss (ECF No. 52), p. 12. Respondents’ argument is accurate.

11   On his direct appeal, Richard asserted his claim that the State failed, in bad faith, to

12   preserve material evidence by not testing Richard’s blood, but he did not claim that the

13   detective lied. See Fast Track Statement, Exh. 3, pp. 9–11 (ECF No. 9-3, pp. 10–12).

14   Richard’s claim that the detective lied under oath is unexhausted in state court.

15          In his opposition to the motion to dismiss, Richard argues that if he were now to

16   return to state court to attempt to exhaust his unexhausted claims, his claims would be

17   procedurally barred in state court. See Opposition to Motion to Dismiss (ECF No. 55).

18   Therefore, Richard argues, the claims he has not yet presented in state court are

19   technically exhausted, but subject to the procedural default doctrine. See id.

20          In Coleman v. Thompson, the Supreme Court held that a state prisoner who fails

21   to comply with the state’s procedural requirements in presenting his claims is barred by

22   the adequate and independent state ground doctrine from obtaining a writ of habeas

23   corpus in federal court. Coleman v. Thompson, 501 U.S. 722, 731–32 (1991) (“Just as

24   in those cases in which a state prisoner fails to exhaust state remedies, a habeas

25   petitioner who has failed to meet the State’s procedural requirements for presenting his

26   federal claims has deprived the state courts of an opportunity to address those claims in

27   the first instance.”). Where such a procedural default constitutes an adequate and

28   independent state ground for denial of habeas corpus, the default may be excused only
                                                  9
1    if “a constitutional violation has probably resulted in the conviction of one who is actually

2    innocent,” or if the prisoner demonstrates cause for the default and prejudice resulting

3    from it. Murray v. Carrier, 477 U.S. 478, 496 (1986).

4           To demonstrate cause for a procedural default, the petitioner must “show that

5    some objective factor external to the defense impeded” his efforts to comply with the

6    state procedural rule. Murray, 477 U.S. at 488. For cause to exist, the external

7    impediment must have prevented the petitioner from raising the claim. See McCleskey

8    v. Zant, 499 U.S. 467, 497 (1991). With respect to the prejudice prong, the petitioner

9    bears “the burden of showing not merely that the errors [complained of] constituted a

10   possibility of prejudice, but that they worked to his actual and substantial disadvantage,

11   infecting his entire [proceeding] with errors of constitutional dimension.” White v. Lewis,

12   874 F.2d 599, 603 (9th Cir. 1989), citing United States v. Frady, 456 U.S. 152, 170

13   (1982).

14          In Martinez v. Ryan, 566 U.S. 1 (2012), the Supreme Court ruled that ineffective

15   assistance of post-conviction counsel may serve as cause, to overcome the procedural

16   default of a claim of ineffective assistance of trial counsel. In Martinez, the Supreme

17   Court noted that it had previously held, in Coleman, that “an attorney’s negligence in a

18   postconviction proceeding does not establish cause” to excuse a procedural default.

19   Martinez, 566 U.S. at 15. The Martinez Court, however, “qualif[ied] Coleman by

20   recognizing a narrow exception: inadequate assistance of counsel at initial-review

21   collateral proceedings may establish cause for a prisoner’s procedural default of a claim

22   of ineffective assistance at trial.” Id. at 9. The Court described “initial-review collateral

23   proceedings” as “collateral proceedings which provide the first occasion to raise a claim

24   of ineffective assistance at trial.” Id. at 8.

25          The Court determines, then, that the part of Ground 5 asserting that Richard’s

26   federal constitutional rights were violated because the detective lied under oath is

27   technically exhausted but is subject to dismissal as procedurally defaulted. Richard

28   does not make any colorable argument that there was cause for the default. Martinez
                                                      10
1    does not apply to this claim because it is not a claim of ineffective assistance of trial

2    counsel.

3           The Court, therefore, will grant the motion to dismiss with respect to the part of

4    Ground 5 asserting that Richard’s federal constitutional rights were violated because the

5    detective lied under oath and will dismiss that claim.

6                  Grounds 1C, 1D, 1E, 1F, 3 and 4

7           Next, Respondents point out that, in his third amended petition, Richard

8    concedes that Grounds 1C, 1D, 1E, 1F, 3 and 4 have not been exhausted in state court.

9    See Motion to Dismiss (ECF No. 52), p. 13; see also Third Amended Petition (ECF No.

10   51), pp. 11, 32–33.

11          Regarding Grounds 1C, 1D and 3, as is discussed above, those claims will be

12   dismissed as barred by the statute of limitations; therefore, the Court does not address

13   the question whether they are exhausted or procedurally defaulted.

14          Regarding Grounds 1E, 1F and 4, in his response to the motion to dismiss,

15   Richard argues that those claims are technically exhausted but subject to the

16   procedural default doctrine, and he argues that he can overcome the procedural

17   defaults by showing cause and prejudice under Martinez. Opposition to Motion to

18   Dismiss (ECF No. 55), pp. 24–30.

19          Ground 4 is not a claim of ineffective assistance of trial counsel. Rather, it is a

20   claim that Richard’s federal constitutional rights were violated because “[t]he jury’s

21   verdict was contaminated by juror misconduct and tampering.” Third Amended Petition

22   (ECF No. 51), p. 33. Martinez does not apply to such a claim, and, Richard does not

23   make any other colorable argument that he can overcome the procedural default of

24   Ground 4. Therefore, the Court will grant the motion to dismiss with respect to Ground 4

25   and will dismiss that claim as procedurally defaulted.

26          Grounds 1E and 1F are claims of ineffective assistance of trial counsel. See

27   Third Amended Petition (ECF No. 51), pp. 27–31. Regarding these claims, then,

28   Richard might be able to overcome the procedural default by showing that his state
                                                  11
1    post-conviction counsel was ineffective for not asserting the claims. However, the Court

2    determines that these issues – whether Richard can overcome the procedural defaults

3    of Grounds 1E and 1F under Martinez – are intertwined with the merits of Grounds 1E

4    and 1F, such that they will be better addressed in conjunction with the merits of those

5    claims, after Respondents file an answer and Richard files a reply. Therefore, the Court

6    will deny Respondents' motion to dismiss Grounds 1E and 1F, without prejudice to

7    Respondents raising their exhaustion and procedural default defenses to those claims

8    in their answer.

9           Motion for Evidentiary Hearing

10          Richard filed a motion for evidentiary hearing (ECF No. 57), requesting an

11   evidentiary hearing on the question whether, under Martinez, he can show cause and

12   prejudice for his procedural defaults. However, as the Court determines that those

13   issues will be better addressed in conjunction with the merits of Richard’s claims, after

14   Respondents file an answer and Richard files a reply, the Court will deny Richard’s

15   motion for evidentiary hearing with respect to the motion to dismiss, without prejudice to

16   him moving for an evidentiary hearing when he files his reply to Respondents’ answer,

17   as contemplated in the schedule set forth in the order entered on March 29, 2018 (ECF

18   No. 14).

19          IT IS THEREFORE ORDERED that Respondents’ Motion to Dismiss (ECF No.

20   52) is GRANTED IN PART AND DENIED IN PART. The following claims in Petitioner’s

21   Third Amended Petition for Writ of Habeas Corpus (ECF No. 51) are dismissed:

22   Grounds 1C, 1D, 3 and 4, and the part of Ground 5 asserting that Richard’s federal

23   constitutional rights were violated because the detective lied under oath. In all other

24   respects, the Motion to Dismiss is denied.

25          IT IS FURTHER ORDERED that Petitioner’s Motion for an Evidentiary Hearing

26   (ECF No. 57) is DENIED, without prejudice.

27

28
                                                  12
1           IT IS FURTHER ORDERED that Respondents will have 90 days from the date of

2    this order to file an answer, responding to Petitioner’s remaining claims. In all other

3    respects the schedule for further proceedings set forth in the order entered March 29,

4    2018 (ECF No. 14) will remain in effect.

5           IT IS FURTHER ORDERED that, pursuant to Federal Rule of Civil Procedure

6    25(d), the Clerk of the Court is directed to substitute Jerry Howell for Jo Gentry as the

7    respondent warden, on the docket for this case.

8

9                                 November
                       5 day of ______________________,
            DATED THIS ___                              2019.
10

11
                                                       KENT J. DAWSON,
12                                                     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  13
